Citation Nr: 1543445	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  12-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot amputation secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a right foot disability secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at a July 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of an increased rating for diabetes mellitus and neuropathy have been raised by the record in a January 2010 statement and during the July 2015 Board hearing.  That claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence is at least in equipoise as to whether the Veteran's left foot disability is proximately aggravated by service-connected diabetes mellitus. 

2.  The competent evidence is at least in equipoise as to whether the Veteran's right foot disability is aggravated by service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection a left foot disability, secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right foot disability, secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran claims that left and right foot disabilities are proximately due to or aggravated by service-connected diabetes mellitus.  A review of the record shows that the Veteran is service-connected for diabetes mellitus, currently rated 20 percent disabling.

In a June 2009 VA treatment record, a VA treatment provider noted the right foot has fungal nails present with painful callus at the distal aspect of the second toe due to contracture which is seen in the later stages of diabetes mellitus.  The examiner noted the right foot appeared to have some of the characteristics of a Charcot foot and neuropathy which were manifestations of later stages of diabetes.  

On VA examination in June 2009, a VA examiner noted the Veteran had a left mid foot amputation but found that it was not a complication of diabetes, but rather a complication due to a motor vehicle accident.  The examiner found that the left foot amputation was not worsened or increased by the Veteran's diabetes mellitus. 

In a September 2009 VA treatment record, a VA examiner noted the Veteran's right foot Charcot was likely secondary to chronic diabetes resulting in neuropathy which led to Charcot joint ankle deformity and loss of range of motion and pain with deformity and X-rays consistent with Charcot foot which was likely secondary to diabetes mellitus.

In an October 2009 statement, Dr. A.C. Denault indicated treating the Veteran in December 2004 for a midfoot amputation.  Dr. Denault stated that the amputation was due to severe infection that occurred due to trauma to the Veteran's foot from an earlier motor vehicle accident.  Dr. Denault opined that the infection progressed to its severity due to complications from diabetes.  

Based on a review of the record, the Board finds that service connection is warranted for the left and right foot disabilities.

In regard to the left foot, there is conflicting medical evidence that weighs both for and against the claim for service connection for a left foot disability.  While the June 2009 VA examiner noted the Veteran's left foot disability was not worsened or increased by the Veteran's diabetes mellitus, the Board finds that opinion inadequate for adjudication purposes.  The Board notes that while the June 2009 VA examiner noted the complications caused by a motor vehicle accident, the examiner did not address whether any infection worsened because of the service-connected diabetes mellitus.  Moreover, the Board notes that having trauma from a motor vehicle accident does not preclude a finding that the Veteran also has a left foot disability that his related to infection worsened by service-connected diabetes mellitus.  

The Board finds that there is competent evidence to support the claim that a current left foot disability has been proximately aggravated by service-connected diabetes mellitus.  In that regard, Dr. Denault indicated a history of treating the Veteran for a left foot amputation.  Moreover, Dr. Denault noted that the infection in the left foot progressed to such severity because of complications from diabetes mellitus.

In regard to the right foot disability, the only opinions of record are in support of the claim for service connection.  The Board finds the June 2009 and September 2009 opinions by the VA treatment providers are adequate because the examiners discussed the relevant findings, considered the manifestations of the right foot disease process and impact of the service-connected diabetes mellitus.  The June 2009 and September 2009 VA treatment providers found the current right foot disability was due to diabetes mellitus.  

In sum, VA examiners and private examiners have all competently opined that the Veteran's left foot disability and right foot disability are caused by service-connected diabetes mellitus.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a left foot disability and right foot disability, caused by service-connected diabetes mellitus, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left foot amputation, secondary to service-connected diabetes mellitus, is granted.

Entitlement to service connection for a right foot disability, secondary to service-connected diabetes mellitus, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


